Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/08/2022. Claims 1, 7, 8, 10, 16, 17, and 19 are amended. Claim 21 is new. Claim 6 is canceled. Claims 1-5, and 7-21 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 10 is/are drawn to method (i.e., a process), claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-5, and 7-21 are directed to determining whether a rideshare is verified based on received rideshare data. Specifically, the claims recite providing rideshare verification comprising:assigning a verification code to a rideshare trip; transmitting the verification code to be entered  receiving rideshare data; and determining whether the rideshare is verified based on the received rideshare data  which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of  (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as rideshare Device, vehicle device, system, server, magnet lock merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the rideshare Device, vehicle device, system, server, magnet lock perform(s) the steps or functions of providing rideshare verification comprising:assigning a verification code to a rideshare trip; transmitting the verification code to be entered  receiving rideshare data; and determining whether the rideshare is verified based on the received rideshare data and the verification code; engaging a magnet lock between the rider device and a rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a rideshare Device, vehicle device, system, server, magnet lock to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether a rideshare is verified based on received rideshare data. As discussed above, taking the claim elements separately, the rideshare Device, vehicle device, system, server, magnet lock perform(s) the steps or functions of providing rideshare verification comprising:assigning a verification code to a rideshare trip; transmitting the verification code to be entered  receiving rideshare data; and determining whether the rideshare is verified based on the received rideshare data and the verification code; engaging a magnet lock between the rider device and a rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining whether a rideshare is verified based on received rideshare data. Therefore, the use of these additional elements does no more than 
As for dependent claims 2-9, 11-16, and 18-21 further describe the abstract idea of determining whether a rideshare is verified based on received rideshare data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5, and 7-21.


NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “When it comes to moving people and making deliveries, few companies are more widespread and more widely-recognized than Uber” describes “But how do they do it? And what can we learn from them? As it turns out, there’s a great deal of data being collected, produced and visualized behind the scenes — all working to create a more efficient company and impact transportation as a whole. Let’s take a closer look.”.

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20190114638A1 teaches similar invention which describes system has a first user device associated with a first user. A second user device is associated with a second user. A controller provides a first graphical user interface accessible through the first user device through which the first user creates a first user profile and selects a visual display (144) associated with the first user profile, provides a second graphical user interface accessible through the second user device through which the second .

Response to Arguments
7.	Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining whether a rideshare is verified based on received rideshare data which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining whether a rideshare is verified based on received rideshare data does not add technical improvement to the abstract idea. The recitations to “rideshare Device, vehicle device, system, server, magnet lock” perform(s) the steps or functions of providing rideshare verification comprising:

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining whether a rideshare is verified based on received rideshare data does not add significantly more to the abstract idea. Furthermore, using well-known computer .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621